 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RICHARD KIMBRO,                                   Case No. 1:18-cv-00980-LJO-JDP (HC)
11                       Petitioner,                    ORDER DENYING PETITIONER’S
                                                        MOTION FOR APPOINTMENT OF
12           v.                                         COUNSEL AS MOOT
13    MULE CREEK STATE PRISON                           ECF No. 21
      WARDEN,
14
                         Respondent.
15

16

17          Petitioner Richard Kimbro, a state prisoner without counsel, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254. ECF No. 1. On September 11, 2019, this court issued an order adopting

19   findings and recommendations to grant respondent’s motion to dismiss, thereby dismissing the

20   case. ECF No. 17. On September 27, 2019, petitioner filed a notice of appeal to the Ninth

21   Circuit Court of Appeals, ECF No. 19, and a motion to appoint counsel, ECF No. 21. Petitioner

22   mailed his motion to appoint counsel to this court as well as to the Ninth Circuit Court of

23   Appeals. ECF No. 21. Because this court has dismissed the petition and the appeal is pending

24   before the Ninth Circuit, I deny petitioner’s motion for appointment of counsel made to the

25   Eastern District of California as moot.

26
27

28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     October 15, 2019
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 206
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
